                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                         U.S. BANK, NATIONAL ASSOCATION
                                  7      AS LEGAL TITLE TRUSTEE FOR                   Case No. 19-cv-08464-PJH
                                         TRUMAN 2016 SC6 TITLE TRUST,
                                  8                                                   ORDER ADOPTING MAGISTRATE
                                                      Plaintiff,                      JUDGE SPERO'S REPORT AND
                                  9                                                   RECOMMENDATION RE SUA
                                                v.                                    SPONTE REMAND
                                  10
                                         MALU BONDE, et al.,                          Re: Dkt. No. 5
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         The court has reviewed Magistrate Judge Joseph C. Spero's Report and

                                  14   Recommendation Re: Sua Sponte Remand. Defendants failed to file any objections to

                                  15   the report, and the deadline to do so has passed. The court finds the report correct, well-

                                  16   reasoned and thorough, and adopts it in every respect. Accordingly, the court hereby

                                  17   REMANDS this action to the Contra Costa County Superior Court.

                                  18         IT IS SO ORDERED.

                                  19   Dated: February 3, 2020

                                  20                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  21                                               United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
